Citation Nr: 0117818	
Decision Date: 07/05/01    Archive Date: 07/05/01

DOCKET NO.   97-26 283	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Mark R.  Lippman, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Appellant and his nephew


ATTORNEY FOR THE BOARD

K.  Osborne, Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to 
November 1945.

This case comes to the Board of Veterans' Appeals (Board) 
from an April 1997 RO decision which denied service 
connection for bilateral hearing loss.  In a May 1999 
decision, the Board denied the claim.

The veteran then appealed to the U.S.  Court of Appeals for 
Veterans Claims (Court).   In a December 1999 joint motion, 
the parties (the appellant and the VA Secretary) requested 
that the Court vacate the Board decision and remand the case.  
By a December 1999 order, the Court granted the joint motion.  

In March 2000, the Board remanded the claim to the RO for 
further evidentiary development.


FINDINGS OF FACT

The veteran's bilateral hearing loss began many years after 
service and was not caused by any incident in service.


CONCLUSION OF LAW

The veteran's bilateral hearing loss was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 1991 & Supp. 2000); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.   Factual Background

The veteran's service discharge documents, including Service 
Qualification Record, show he served on active duty in the 
Army from January 1943 to November 1945.  His military 
occupational specialty was a wire and telephone operator.  He 
was a member of the 957th Field Artillery Battalion and had 
service in the European Theater of Operations.  His duties as 
a wire and telephone operator with the field artillery 
battalion reportedly involved operating various types of 
switchboards, laying wire, making repairs to both the wire 
and switchboards, and maintaining communication between his 
unit and field headquarters.  His decorations included 
campaign medals with five Bronze Service Stars (indicating 
participation in campaigns).  There is no evidence that he 
received combat decorations, such as the Bronze Star Medal 
for valor.

The veteran's service medical records are unavailable, having 
been destroyed in the 1973 fire at the National Personnel 
Records Center (NPRC).

VA medical records from 1995 and later show the veteran was 
treated for a variety of ailments, such as heart, lung, and 
gastrointestinal disorders.

There are no post-service medical records showing complaints, 
findings, or diagnosis of hearing loss until 1996.  A VA 
outpatient audiological evaluation from September 1996 
reveals bilateral hearing loss, and amplification (hearing 
aids) was recommended.

In November 1996, the veteran filed a claim for service 
connection for hearing loss.  He reported he had hearing loss 
in service in 1945, and he indicated first post-service 
treatment was in 1996.

A December 1996 VA audiological evaluation for compensation 
purposes shows pure tone decibel thresholds were recorded at 
500, 1000, 2000, 3000, and 4000 hertz as 15, 20, 50, 70, and 
75, respectively in the right ear and 15, 35, 60, 75, and 80, 
respectively in the left.  Speech discrimination was 94 
percent in the right ear and 84 percent in the left.  The 
examiner noted moderate sensorineural impairment in the 
middle and high frequencies, and excellent word 
discrimination in the right ear.  The left ear showed mild 
impairment at 1000 hertz and moderated to severe impairment 
in the higher frequencies in the left ear.  Word 
discrimination in the left ear was slightly impaired.

A private audiological evaluation from May 1997 shows mild to 
severe sensorineural hearing loss in the higher frequencies, 
bilaterally.  The examiner noted that word recognition 
ability was good bilaterally at elevated levels.  In an 
accompanying May 1997 note, on a prescription form, Michael 
C.  Bell, M.D., stated that ear, nose, and throat examination 
was within normal limits.  Referring to the audiogram 
results, Dr.  Bell stated, "WW II noise exposure is most 
likely a factor-along with presbycusis."  (underlining in 
original)

Daniel Bubenheim, M.D., in a May 1997 statement, on a 
prescription form, said that the veteran "suffers from 
bilateral hearing loss which could have been caused by 
intense noise level in Army during WW II.  [Patient] was 
subject to concussion in the artillery."

In May 1997, the veteran submitted excerpts from a history of 
the 957th Field Artillery Battalion.  The excerpts show the 
various combat positions and activities of the unit during 
World War II.  In an accompanying statement, the veteran's 
representative asserted that the battalion history indicated 
the veteran had combat exposure and that 38 U.S.C.A. § 1154, 
concerning disabilities claimed to be due to combat, 
warranted service connection for hearing loss.

During an October 1997 RO hearing, the veteran testified that 
he was exposed to loud noise from artillery and machine guns 
during service.  He stated that he operated a machine gun and 
was exposed to gunfire for 49 consecutive days.  He said that 
he complained of hearing loss during that time and was 
treated with an APC pill.  He related that he had a long 
history of hearing loss but only began receiving treatment in 
1996.  His nephew testified that he noticed that the veteran 
had trouble hearing during family occasions.  The veteran's 
representative argued that the provisions of 38 U.S.C.A. § 
1154 warranted service connection for hearing loss.

At the hearing, and subsequently, the veteran submitted 
copies of a publication and a newspaper article concerning 
the effects of noise exposure on hearing loss.

A VA audiological examination in September 1998 confirmed 
previous findings of bilateral moderate to severe 
sensorineural hearing loss in the middle to high frequency 
region.  The veteran attributed the hearing loss to military 
noise exposure during World War II.  He claimed he had 
minimal noise exposure subsequent to his military service.  
He noted that for many years he worked as a truck driver and 
freight dock worker.  The examiner noted he had been asked to 
comment on whether the veteran's hearing loss was caused by 
high intensity noise exposure in World War II, and to 
differentiate the effects of military noise exposure from 
presbycusis (sensorineural hearing loss secondary to the 
aging process).  It was noted that intense noise exposure 
over a sufficient period of time can cause hearing loss, but 
hearing loss also may due to the aging process.  The examiner 
noted that verification of hearing loss shortly after service 
would bolster the veteran's claim, but there was no 
documented hearing loss until 1996.  The examiner pointed out 
that the veteran did not seek evaluation for hearing loss 
until 51 years after service and noted that the veteran's 
audiometrical profile was not unlike that typically seen in a 
76 year old man who had never been exposed to intense noise 
for an extended period of time.  The examiner indicated that 
it was not scientifically possible to differentiate the 
effects of noise exposure from the impact of aging on the 
auditory system, and to do so would be purely speculative, 
especially given the limited audiometric data over a 51 year 
span.  The VA examiner provided a copy of a medical article 
on the effects of aging on hearing loss.

Pursuant to the Board remand, in April 2000 the RO requested 
the veteran's service personnel records.  In August 2000, the 
RO received a response from the NPRC that standard source 
documents were not available.  The NPRC submitted another 
copy of the veteran's service discharge certificate.

Pursuant to the Board remand, the RO sent the veteran a 
letter in April 2000 requesting that he submit medical 
records (or execute release forms so that the RO could get 
the records) since service, including any general medical 
examinations, complete medical records including patient 
histories from Drs. Bell and Bubenheim, and recent records of 
treatment for hearing loss.  Since the service medical 
records were unavailable, the RO informed the veteran of the 
types of alternative evidence which could submit in support 
of his claim.  The RO also informed the veteran that he 
should submit any evidence that he received a Bronze Star 
Medal as opposed to Bronze Service Stars (in the joint motion 
to the Court, the veteran's attorney alleged that the veteran 
participated in combat and received Bronze Star Medals).

The veteran did not submit any of the information requested 
by the RO in April 2000.

The veteran's attorney did submit a private August 2000 
audiological evaluation (showing bilateral hearing loss), 
together with a September 2000 letter from Hermes Nunez, M.D.  
Dr. Nunez stated that the veteran was 78 years old and had a 
chief complaint of hearing loss for two years and a swishing-
type tinnitus for a month.  He reported that the veteran was 
in the United States Army Artillery Division in World War II, 
fighting the enemies in the European battlefields, and was 
exposed to loud noise from heavy guns.  He reported that the 
veteran stated that when he was exposed to the artillery 
noise he experienced "head spinning around, busting his ears 
and loosing his hearing."  Dr. Nunez stated that audiology 
examination revealed the veteran had bilateral sensorineural 
hearing loss.  He stated that the veteran's sensorineural 
hearing loss was a late effect and direct result of his 
service-related duty "until proven otherwise."  The doctor 
noted the veteran wore hearing aids provided by the VA.

In September 2000, the veteran submitted the cover of a book 
entitled End of Mission-957th Field Artillery Battalion, a 
1945 letter to all ranks from the departing commander of the 
Field Artillery Battalion (making reference to the book), and 
a page of pictures, apparently from the book, including one 
picture showing that the veteran was a part of the wire 
section.  

II.   Analysis

Initially, it is noted that the Board is satisfied that all 
relevant evidence has been properly developed to the extent 
possible with respect to the veteran's claim of service 
connection for bilateral hearing loss.  In this regard, it is 
noted that the Board remanded the case to develop evidence, 
and the veteran thereafter failed to respond to the RO's 
request for detailed information pertinent to his claim.  The 
duty to assist is not a one-way street.  Wood v. Derwinski, 1 
Vet.App. 190 (1991).  No further VA assistance is required to 
comply with the duty to assist.  Veterans Claims Assistance 
Act of 2000, Pub.L. No. 106-475, 114 Stat. 2096 (2000).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service incurrence 
will be presumed for certain chronic diseases, including 
sensorineural hearing loss, if manifest to a compensable 
degree within the year after active service.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, and 4000 hertz is 40 dB or greater, or where the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 hertz are 26 dB or greater, or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.  The Board 
notes that the veteran currently has bilateral hearing loss 
under VA standards.  

The veteran contends that he currently has bilateral hearing 
loss as a result of noise exposure (i.e. artillery and 
machine gun fire) during service combat.  He, in essence, 
claims that he incurred an acoustic trauma/injury as a result 
of combat service.  When a veteran engaged in combat with the 
enemy and alleges that a disability is due to an injury in 
combat, his lay assertion will generally suffice to establish 
that the injury occurred in combat, even in the absence of an 
official record of such.  38 U.S.C.A. § 1154(b); Maxson v. 
Gober, 230 F.3d 1330 (Fed.Cir. 2000); Collette v. Brown, 82 
F.3d 389 (Fed.Cir 1996).  In addition to such relaxed 
evidentiary requirement in a combat situation, as to the 
element of in-service occurrence of an injury, service 
connection requires sufficient medical evidence of a current 
diagnosis and medical evidence linking it to service.  Id.  

The Board finds that the relaxed evidentiary requirement of 
38 U.S.C.A. § 1154(b) for combat situations is inapplicable 
in the instant case.  In this regard, the evidence fails to 
demonstrate that the veteran actually engaged in combat.  A 
review of the record shows the veteran served on active duty 
in the Army from 1943 to 1945, including service in the 
European Theater of Operations during World War II.  His 
military duty was that of a wire and telephone operator with 
a field artillery battalion.  These factors do not establish 
he personally participated in combat.  In addition, he was 
awarded no decorations evincing combat.  Although the 
veteran's attorney alleged the veteran received the Bronze 
Star Medal (which may be given for valor), such is not 
substantiated; the record indicates the veteran received 
Bronze Service Stars which denote participation in campaigns 
but do not evince combat.  Although the veteran has submitted 
evidence showing that parts of his battalion engaged in 
combat, there is no evidence on file showing that he 
personally engaged in combat.  The evidence merely shows that 
he was a wire and telephone operator.  Moreover, the Board 
notes that although the veteran was given the opportunity, he 
has submitted no independent evidence to confirm his 
allegations of combat.  Based on the weight of the evidence, 
the Board finds the veteran did not engage in combat with the 
enemy.  See VAOPGCPREC 12-99.

As the veteran did not engage in combat, his assertion that 
he sustained an acoustic injury in service must be 
substantiated by other independent evidence.  Regrettably the 
veteran's service medical records from his 1943-1945 active 
service are unavailable.  He was informed that events of 
service might be established by satisfactory alternative 
forms of evidence, such as statements from witnesses to his 
sustaining an acoustic injury in service, witnesses of him 
being exposed to acoustic trauma in service, medical records 
from soon after service which contain a finding of hearing 
loss and a spontaneous history of a service acoustic injury, 
etc.  But the veteran has submitted no such evidence.  His 
bare allegation of an acoustic injury in service is not 
sufficient to prove that it occurred.  In the absence of 
corroborating evidence of the claimed service acoustic 
injury/trauma, the Board cannot accept the veteran's 
assertion (made more than 50 years following his discharge 
from service) of sustaining an acoustic injury/trauma while 
in service.  

Consequently, the private medical opinions which purport to 
link the veteran's current hearing loss to the 
unsubstantiated history of acoustic trauma or concussion 
during combat are of no probative value.  In this regard, it 
is clear that the opinions were a mere recitation of the 
veteran's self-reported history of sustaining an acoustic 
injury/trauma in service.  There is no evidence that the 
veteran's private physicians were a witness to the alleged 
service acoustic injury/trauma.  Thus, his physicians have no 
competence to establish that the alleged acoustic 
injury/trauma occurred in service or that it led to current 
hearing loss.  See Reonal v. Brown, 5 Vet. App. 458 (1993).

The private medical statements also give no cogent 
explanation, in the face of no documented hearing loss until 
decades after service, as to how claimed acoustic trauma in 
service could spontaneously trigger hearing loss so many 
years after service.  The most striking fact in this case is 
that there is an utter lack of medically documented hearing 
loss until 1996, more than 50 years after the veteran's 1945 
service discharge.  The lengthy period of time, in which 
there is a total absence of medical records showing even a 
complaint of hearing loss, tends to show the hearing loss is 
of recent origin and unrelated to remote events of service.  
See Maxson, supra; Mense v. Derwinski, 1 Vet.App. 354 (1991).  
The veteran has been given an opportunity to provide evidence 
to fill the gap between service and the hearing loss which 
has only recently been shown, but he has not done so.  As 
pointed out by the VA examiner, the veteran now has a hearing 
profile similar to others who have age-related hearing loss 
(presbycusis), and it would be pure speculation to atttribute 
his hearing loss to remote noise exposure.  The Board notes 
that the reasonable doubt doctrine does not encompass pure 
speculation or remote possibility.  See 38 C.F.R. § 3.102.  

After stripping away mere speculation and conjecture, the 
credible evidence of record establishes that the veteran's 
bilateral hearing loss began many years after his active duty 
and it was not caused by any incident of service.  The 
condition was neither incurred in nor aggravated by service.  
As the preponderance of the evidence is against the claim for 
service connection for bilateral hearing loss, the benefit-
of-the-doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral hearing loss is denied.



		
	L.  W.  TOBIN
	Member, Board of Veterans' Appeals



 

